Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 16, 17 of U.S. Patent No. 7,467,003. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope, use combinations of the above claims, or use language that are essentially identical in meaning (e.g. “insulator” in claim 10 vs “non-conductive material” in claim 1 of the above patent).
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,911,369. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (US 6,212,416) in view of Colin (US 5,269,891).
Regarding claim 1, Ward discloses the use of two working electrodes (column 6, lines 43-54) where both are located under a membrane (membranes 110 and 114), where the first working electrode is beneath an active enzyme portion (layer 112), and where the two electrodes are offset along a long axis of the sensor (see any of figures 4A, 5, or 6), but fails to disclose the second being under an inactive enzyme portion.
However, Colin discloses using two electrodes where the second is located under an inactive enzyme (column 12, lines 21-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane/second electrode of Ward to have it beneath an inactive membrane portion comprising an inactive enzyme as taught by Colin in order to help further provide a secondary signal to subtract from the primary in determining a glucose concentration.
Regarding claims 2-4, and 6-7, Ward discloses reference and counter electrodes (column 10, lines 26-44), the membrane over the first and second electrodes comprises an interference domain for restricting interfering species flow (layer 110) and a resistance domain for controlling flux of an analyte made of polyurethane (layer 114).
Regarding claim 5, Ward discloses the membrane being made from PPX or CAR (column 6, lines 35-343) and that CAR and polyurethane are known substitutes for membrane material (column 6, lines 20-21).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a polyurethane membrane instead of PPX or CAR as it is a known material substitute.
Regarding claims 8-9, Ward discloses the sensor being a glucose sensor (abstract) and where the first electrode generates a signal related to glucose compounds and non glucose compounds having an oxidation potential and where the second electrode generates a second signal related to non-glucose electro-active compounds having oxidation potentials that overlap with the first electrodes signals (column 6, lines 43-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        4/26/22